Case 5:19-cv-02223-RGK-SHK Document 28 Filed 09/24/20 Page1lof4 Page ID #145

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Hanna Rhee of Black Patients Matter
2204 Corrine St

Tampa, FL 33605
Black. Patients. Matter@gmail.com
910-707-3660

Pro Se
IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

EASTERN DIVISION

 

HANNA RHEE OF BLACK PATIENTS MATTER, ( 5:19-cv-02223-RGK-S
:19-cv- - -SHK

Plaintiff, (
REPLY TO DEFENDANT'S MEMO
v- ( FOR MTD, MTS
DEV APPANNAGARI GNANADEV, Hearing Date: N/A
( Hearing Time: N/A
Defendant. Judge: Hon. Shashi H. Kewalramani

( Courtroom: N/A

 

TO THE HONORABLE COURT AND DEFENDANT:
Please accept the following Reply to Defendant's MTD, MTS.
REPLY TO DEFENDANT'S INTRODUCTION
Pro se Plaintiff Hanna Rhee of Black Patients Matter submits a reply to Defendant's MTD and MTS.
The Defendant's Introduction is misleading. Defendant Gnanadev is a current, active MBOC

member appointed by the Governor of California. At the time of the violation, Defendant was

present at the meeting as an official MBOC member and not merely an attendee of a public meeting.

 

 

 

 
Case 5:19-cv-02223-RGK-SHK Document 28 Filed 09/24/20 Page 2o0f4 Page ID #:146

10

il

12

13

14

15

-
a

18

19

20

21

22

 

‘Add Page

 

 

 

He was there performing the duties in his official capacity as an MBOC member. Plaintiff

was there merely as a volunteer patient advocate. It was not merely an expression of "different
interpretations" by two folks at a meeting but was in fact the misuse of authority by the
Defendant while acting under color of state law as a sitting Board member. Plaintiff shaking
Defendant's hand in haste before fleeing is a common cultural practice which reduces the chances
of the other person chasing the person down.

REPLY TO DEFENDANT'S STATEMENT OF ALLEGATIONS
MBOC meetings are not a benign gathering of opposing voices. In fact, the meetings have been
becoming increasingly contentious whereupon multiple armed police officers are present to ensure the
safety of all attendees. Again, desribing the Defendant as merely "attending the meeting"

(pg 3, line 8) is akin to describing a police officer shooting a peaceful demonstrator in the back as

"both attending a gathering downtown." Of note, there are no statements by the Defendant
anywhere in which he denies Plaintiff's facts of the case. Again, it is unprecedented for a sitting
board member to threaten a patient advocate sitting quietly in her seat during a public meeting.
REPLY TO DEFENDANT'S STATEMENT OF RELIEF SOUGHT
The Defendant's statement "federal courts ... [possess] those powers authorized by the US
Constitution and by statutes" has been met as Defendant, while working under guise of a
powerful MBOC Board member ordered her not to exercise her freedom of speech especially

when it relates to his ignorance and the chronic healthcare disparity amongst African-American

patients.

Plaintiff has met all jurisdictional prerequisites to bring this Complaint to this federal court.
The Defendanat's attempt to minimize the violations by using descriptive terms of "inferences"
and "deductions" when in fact the Defendant outright ordered Plaintiff to shut up and threatened
her by warning "or there will be problems." Defendant has never once denied he ever made such
comments. Therefore, Plaintiff's statement of claim "is plausible on its face." The case should not
be dismissed as the Court has yet to hear from the eyewitness present during the altercation.
Surely, it would be unjust to dismiss a case if the testimony of the eyewitness has not yet been

heard by the Court.

 

 

 

 

 
Case 5:19-cv-02223-RGK-SHK Document 28 Filed 09/24/20 Page 30f4 Page ID #:147

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

REPLY TO DEFENDANT'S ARGUMENT

Plaintiff has established subject matter jurisdiction.

The 11th Amendment does not automatically protect state authorities from liability (Moor v.
County of Alameda, 411 US 693 (1973). The main factor is whether the damages would come
out of the state treasury (Hess v. Port Authority Trans-Hudson Corp., 115 S. Ct. 394 (1994). If the
state would have to pay for damages from the state treasury, then the 11th Amendment will serve
as a shield from liability. In fact, states surrendered a portion of their sovereign immunity which
had been preserved for them by the Constitution when the 14th Amendment was adopted.

In the current case, the Defendant is being sued in his individual capacity as well. In fact,
Plaintiff is willing to forego a monetary award in exchange for a simple apology and a promise
from the Defendant not to accost patient advocates again. Plaintiff does not wish for anyone else to
be treated in this manner again during a MBOC public meeting.

REPLY TO DEFENDANT'S "CHILL" TEST

At the time of the encounter with the Defendant, Plaintiff was engaged in a
constitutionally protected activity of speaking at a state-sanctioned public Board meeting. Asa
result of this, she was subjected to bullying by a powerful wealthy surgeon member of the MBOC
who at one time was the President of MBOC. His actions no doubt would "chill" an average person
of ordinary firmness such as the Plaintiff from continuing to engage in that protected activity, and
there was a substantial causal relationship between the protected activity and the adverse action.
To have a wealthy, powerful former President of MBOC such as the Defendant publicly
reprimand and silence a patient advocate is, again, unprecedented. There has NEVER
been a single documented case of a previous event at MBOC. Of late, the meeting has become quite
contentious, so much so police officers have had to be present throughout the meeting.
Therefore, the encounter was a very "chilling" experience.

The stated action was in retaliation for Plaintiff filing an ongoing federal civil rights
lawsuit against Defendant (Rhee v. MBOC et al, 2:18-cv-00105-KJM-DMC). Plaintiff has
been an outspoken advocate of minority patient rights and a critic of MBOC, not unlike

the Plaintiff in Lozman v. City of Riviera Beach, FL. Defendant did in fact "bad-mouth" and
“verbally threaten Plaintiff’ when stating "there will be problems" if Plaintiff does not

 

 

 
Case 5:19-cv-02223-RGK-SHK Document 28 Filed 09/24/20 Page 4of4 Page ID #:148

10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

stop publicly criticizing Defendant (pg. 11, Line 5) whom she did not even publicly name.

REPLY TO DEFENDANT'S QUALIFIED IMMUNITY
California's Bagley-Keene Open Meeting Act of 2004 ensures "Public comments [are]

protected by the Act [which] includes criticism of the programs, policies and officials of the
state body ... The state body shall not prohibit public criticism of the policies, programs, or
services of the state body, or of the acts or omissions of the state body ..." (Section 11 125(c)).

Defendant knowingly acted in direct violation of California state law, so as to use his status as past
President of MBOC and current Board member to intimidate members of the public knowing

he could get away with it and that there would be no repercussions. Therefore, he is not entitled

to qualified immunity.

For the reasons set forth above, Plaintiff respectfully requests this Court to deny
Defendant's MTS and MTD.

Respectfully submitted,
/s/ Hanna Rhee
Hanna Rhee of Black Patients Matter

Pro Se Plaintiff

 

 

 
